Velasco v 34-06 73rd St., LLC (2014 NY Slip Op 07651)





Velasco v 34-06 73rd St., LLC


2014 NY Slip Op 07651


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2013-05922
 (Index No. 27818/07)

[*1]Luis A. Velasco, et al., appellants, 
v34-06 73rd Street, LLC, respondent, et al., defendant.


Steven Zalewski & Associates, P.C., Kew Gardens, N.Y. (Dustin Bowman of counsel), for appellants.
Horing, Welikson & Rosen, P.C., Williston Park, N.Y. (Richard T. Walsh of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for the return of a down payment given pursuant to a contract for the sale of real property, the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Risi, J.H.O.), dated April 3, 2013, which, upon a decision of the same court dated November 10, 2010, made after a nonjury trial, is in favor of the defendant 34-06 73rd Street, LLC, and against them, and directs the escrow agent to remit the down payment to the defendant 34-06 73rd Street, LLC.
ORDERED that the judgment is affirmed, with costs.
"In reviewing a decision made after a nonjury trial, the power of this Court is as broad as that of the trial court, and we may render a judgment we find warranted by the facts, bearing in mind that in a close case, the trial judge had the advantage of seeing the witnesses" (DeAngelis v DeAngelis, 104 AD3d 901, 902 [internal quotation marks and citation omitted]; see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499). Here, we find that the judgment of the Supreme Court was warranted by the facts presented at trial.
ENG, P.J., DILLON, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court